Exhibit 10.1

REDI Loan Number 11-04-A

STATE OF SOUTH DAKOTA

BOARD OF ECONOMIC DEVELOPMENT

REVOLVING ECONOMIC DEVELOPMENT

AND INITIATIVE FUND (REDI)

LOAN AGREEMENT

LOAN AGREEMENT made and entered into this 2nd day of November, 2011, by and
between the South Dakota Board of Economic Development, 711 Wells Avenue,
Pierre, South Dakota 57501 (herein “BED”), and Manitex Load King, Inc. of 701
East Rose St., Elk Point, SD 57025 (herein the “Borrower”).

WHEREAS, the South Dakota Board of Economic Development is a board created
pursuant to SDCL 1-16G-1 for the purpose of promoting economic development in
South Dakota, and the South Dakota Governor’s Office of Economic Development
acting pursuant to ARSD 68:02:01:23, provides administrative support to BED in
the application, processing, monitoring, and servicing of loans made by BED;
and,

WHEREAS, the Borrower made an application (the “Application”) dated May 17, 2011
to BED for a loan from the Revolving Economic Development and Initiative Fund
(REDI), which Application was approved by BED pursuant to SDCL Chapters 1-33 and
1-16G, as amended, and ARSD Article 68:02 (the “BED Loan”); and,

WHEREAS, BED has by duly adopted resolution designated one of the members of the
Board of Economic Development to execute this Loan Agreement; has designated the
Commissioner, Governor’s Office of Economic Development (the “Commissioner”),
and BankWest, Inc., a state chartered financial institution, of Pierre, South
Dakota (BankWest), as its representatives hereunder; has authorized the
Secretary to act on its and the State’s behalf hereunder; has empowered the
Secretary to delegate his duties in connection herewith to those persons under
his supervision as he deems appropriate; has entered into a Loan Servicing
Agreement with BankWest, whereby BankWest will act as BED’s agent for purposes
of closing, funding, receiving payment and servicing the BED Loan with the
Borrower: and has authorized BankWest to act on behalf of BED consistent with
the terms of the Loan Servicing Agreement and the Borrower’s BED Loan Documents;

 

Page 1 of 11



--------------------------------------------------------------------------------

NOW THEREFORE it is mutually agreed as follows:

1. In consideration of the Borrower’s execution and delivery of a Promissory
Note dated the date hereof, and observance and performance of the covenants,
terms and conditions hereof, and in reliance on the Borrower’s representations
made herein, BED, through its duly designated agent, agrees to loan to Borrower,
from the Revolving Economic Development and Initiative Fund the principal sum of
Eight Hundred Fifty Seven Thousand and Five Hundred ($857,500.00), according to
the terms and conditions set forth in this Loan Agreement and the Promissory
Note of even date herewith, which is incorporated herein by reference.

2. In consideration of BED’s agreement to loan said funds to the Borrower, the
Borrower has made, executed and delivered to BED a Promissory Note dated the
date hereof, in the principal sum of Eight Hundred Fifty Seven Thousand and Five
Hundred ($857,500.00), due and payable, together with interest thereon at the
rate of three percent (3%) per annum, simple interest, according to the terms
and conditions set forth therein and in this Loan Agreement.

3. As security for the repayment of the BED Loan above described, the Borrower
agrees as follows:

 

  a. To mortgage to BED the real property, buildings, and improvements owned by
the Borrower as described with particularity in the Mortgage of even date which
is incorporated herein by reference;

 

  b. To provide BED with a Guaranty Agreement from Manitex International, Inc.
of even date, which is incorporated herein by reference.

4. Borrower warrants and represents as follows:

 

  a. The Borrower is duly organized and existing under the laws of the State of
South Dakota, or under the laws of another state or country and is authorized to
transact business in the State of South Dakota; has taken all proper action,
including the adoption of a resolution, to authorize the execution, delivery and
performance of its obligations under this Loan Agreement, the Promissory Note,
and any other Loan Documents (hereinafter referred to jointly as the “Loan
Documents”), and the incurring of the debt represented by the Promissory Note;
and has the power and authority to enter into and consummate all transactions
contemplated by the Loan Documents, and to carry out its obligations hereunder
and thereunder.

 

  b. There is no action, suit, proceeding, inquiry or investigation at law or
equity, by or before any judicial or administrative court, agency or body,
pending or threatened against the Borrower wherein an unfavorable decision,
ruling, or finding would materially and adversely affect the validity or
enforceability of any of the Loan Documents.

 

Page 2 of 11



--------------------------------------------------------------------------------

  c. Neither the execution and delivery of the Loan Documents, the consummation
of the transactions contemplated thereby, nor the fulfillment of, or compliance
with the provisions of the Loan Documents will conflict with or result in the
breach of any restriction, agreement or instrument to which the Borrower is a
party, or by which it is bound, or result in the creation or imposition of any
lien of any nature upon any of the property of the Borrower under the terms of
any such instrument or agreement, nor will such action result in the violation
of any provision of any law, ordinance, governmental order to which the
Borrower, its property or operations are subject.

 

  d. No event of default has occurred in any agreement or instrument as to any
outstanding indebtedness of the Borrower for money borrowed and no condition,
event or act exists which, with the lapse of time or the giving of notice, would
constitute an event of default under any such agreement or instrument. The
Borrower is not in violation of any term of any restriction, agreement,
indenture, ordinance, resolution, charter, or other instrument to which it is a
party or which it or its property may be bound, which violation would materially
and adversely affect the transactions contemplated hereby or the compliance by
the Borrower with the terms of the Loan Documents.

 

  e. The Borrower has obtained or made all permits, filings and approvals
required to the date of this Loan Agreement by any governmental body or officer
for the making and performance by the Borrower of its obligations under the Loan
Documents or for the Project, the financing thereof or the reimbursement of the
Borrower for the costs thereof. No consent, approval or authorization of, or
filing, registration or qualification with, any governmental authority (other
than those, if any, already obtained) is required on the part of the Borrower as
a condition to entering into the Loan Documents and the performance of the
Borrower’s obligations hereunder and thereunder.

 

  f. The Loan Documents to which the Borrower is a party are legal, valid and
binding obligations and agreements of the Borrower, enforceable against the
Borrower according to their terms, except as the enforceability thereof may be
limited by laws relating to bankruptcy, insolvency or other similar laws
affecting creditors’ rights generally and general principles of equity.

 

  g. The Project consists of the facilities, improvements and activities
described in Exhibit A, attached hereto, and by this reference incorporated
herein, as such Exhibit may be amended from time to time.

 

  h. The funds provided pursuant to this Loan Agreement do not exceed 44 percent
of the total Project cost as described in the Borrower’s Application.

 

  i. There is no fact that the Borrower has not specifically disclosed in
writing to BED that materially and adversely affects or will materially and
adversely affect the properties, operations and finances of the Borrower, its
status as a legal entity in good standing, or its ability to perform its
obligations under the Loan Documents, or to pledge any revenues or property to
the repayment of the BED Loan

 

Page 3 of 11



--------------------------------------------------------------------------------

  j. The Borrower certifies that there has been no material adverse change since
the date of the Borrower’s Application in the financial condition, organization,
operation, business prospects, property, or the personnel of the Borrower; and
that the information contained in the Application, and other information the
Borrower provided to BED does not contain any material misrepresentations or
misstatements of fact.

 

  k. The Borrower further warrants and represents that it:

 

  (1) has not received any notice or otherwise learned of any environmental
liability which would individually or in the aggregate constitute a Material
Adverse Occurrence arising in connection with (i) any non-compliance with or
violation of the requirements of any Environmental Law as defined in Section 12
or (ii) the release or threatened release of any toxic or hazardous waste,
contaminant, constituent or other substance into the environment;

 

  (2) does not have any knowledge of any threatened or actual liability in
connection with the release or threatened release of any toxic or hazardous
waste, contaminant, constituent, or other substance in the environment which
would individually or in the aggregate constitute a Material Adverse Occurrence;
and

 

  (3) has not received any notice or otherwise learned of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
material release or threatened release on any toxic or hazardous waste,
contaminant, constituent or other substance into the environment for which the
Borrower is or may be liable. To Borrower’s knowledge it is in substantial
compliance with all Environmental Laws in the respective jurisdictions where it
is presently doing business or conducting operations.

Material Adverse Occurrence shall mean any occurrence of whatsoever nature
(including, without limitation, any adverse determination in any litigation,
arbitration or governmental investigation or proceeding) which materially
adversely affects: (i) the then present or prospective financial condition or
operations of any party to the Loan; (ii) the ability of any such Party to
perform its obligations under any of the Loan Documents; or (iii) the value of
the Collateral securing the Loan.

5. To further induce BED to make this BED Loan, Borrower agrees to the following
conditions:

 

  a. Borrower will execute the Loan Documents and any supplements or additions
thereto, and such other documents in connection with this BED Loan as BED may
from time to time request which are reasonably necessary to effectuate to the
fullest extent possible the terms of this Loan Agreement and the Loan Documents.

 

Page 4 of 11



--------------------------------------------------------------------------------

  b. Borrower will, on demand, reimburse BED for any and all expenses, including
reasonable attorney fees, incurred, or which may be hereafter incurred, by BED
or its agents from time to time in connection with or by reason of Borrower’s
Application for, and the making and administration, of the BED Loan.

 

  c. Borrower will at all times keep proper books of account in a manner
satisfactory to BED. Borrower authorizes BED , on reasonable notice, to make or
cause to be made, during regular business hours, at Borrower’s expense and in
such manner and at such times as BED may require, (i) inspections and audits of
any books, records and papers in the custody or control of Borrower or others,
relating to Borrower’s financial or business conditions, including the making of
copies thereof and extracts therefrom, and (ii) inspections and appraisals of
any of Borrower’s assets. Borrower will furnish to BED an annual report within
90 days of the Borrower’s fiscal year end. The annual report must contain at a
minimum the Borrower’s financial statements, without notes, (including a balance
sheet, income statements and cash flow statement),. Borrower hereby authorizes
all federal, state and municipal authorities to furnish reports, examination,
records, and other information relating to the conditions and affairs of
Borrower and any desired information from such reports, returns, files, and
records of such authorities upon request therefor by BED.

 

  d. Borrower agrees to comply, in all material respects, with those federal,
state and local laws, regulations, ordinances and permits applicable to the
Project, as well as the provisions of SDCL Chapter 1-16G, SDCL Chapter 1-33, and
ARSD Chapter 68:02, and shall furnish to BED such reports and information and
provide such access required by those statutes and rules.

 

  e. Borrower agrees to pay in a timely manner the principal and interest on the
Promissory Note, and on any other indebtedness now or hereafter at any time due
to BED or any other Lender.

 

  f. The Borrower will promptly pay all taxes, charges, liens, assessments and
encumbrances which now affect, or which may in the future affect, the Project or
the security for the payment of the Promissory Note as herein provided, or BED’s
interest therein for which it is legally liable.

 

  g. Borrower agrees to indemnify and hold BED, its officers, agents and
employees, harmless from and against any and all actions, suits, damages,
liability or other proceedings (including costs and attorney’s fees) arising
from or connected with the Borrower’s Project funded herein. This section does
not require the Borrower to be responsible for or defend against claims or
damages arising solely from errors or omissions of BED, its officers, agents or
employees.

 

  h.

Borrower agrees that it will notify BED in writing within 30 days of the
occurrence of any of the following: (i) if Borrower is an individual, a change
in the place of Borrower’s principal residence; (ii) if Borrower is an
organization, a change in Borrower’s place of business, the opening of any new
place of business or the closing of any existing place of

 

Page 5 of 11



--------------------------------------------------------------------------------

  business; (iii) if Borrower is an organization, a change in the location of
its chief executive office; (iv) any other change in the Borrower’s “location”
as that term is defined and used in Article 9 of the Uniform Commercial Code as
adopted in South Dakota and as amended from time to time. Failure to do so shall
constitute a material default upon the terms of this Loan Agreement.

6. On or prior to the disbursement of funds pursuant to this Loan Agreement, the
Borrower shall submit to BankWest all documents required by the Commitment
Letter, the Loan Documents and the applicable statutes and regulations. In
addition, the Borrower shall submit the following items:

 

  a. the executed Promissory Note;

 

  b. an executed counterpart of this Loan Agreement;

 

  c. an executed Employment Agreement with BED agreeing to create and retain not
less than 49 full time employee positions, as set forth in the Borrower’s
Application dated May 17, 2011.

 

  d. a certified resolution of the Borrower’s governing body approving the BED
Loan, this Loan Agreement, the Promissory Note, and the Loan Documents;

 

  e. any certificate of insurance required by the Loan Agreement or the Loan
Documents, including , if applicable, a title insurance policy;

 

  f. such other certificates, documents and other information as BED may
require.

Once the documents listed above have been executed and delivered, the BED Loan
will be deemed closed.

7. (a) In the event Borrower fails to make any payment or any part thereof as
provided in the Promissory Note described herein, within fifteen (15) days of
the due date thereof, or in the event that the Borrower fails or refuses to
perform any covenants or agreements hereunder on the Borrower’s part made and
entered into, or under any agreement between the Borrower and the BED made in
connection with the BED Loan, or in the event of failure of the Borrower to
promptly pay, when due, any taxes, charges, liens, assessments, or encumbrances,
or in the event a petition is filed by or against Borrower under any applicable
bankruptcy law, and that petition is not dismissed or stayed within 90 days,
the, BED may at its option (i) declare this Agreement and the Promissory note to
be in default and the total indebtedness owed by the Borrower to BED, including
principal and interest, shall at the option of BED immediately become due and
payable, upon twenty (20) days’ written notice to the Borrower, (ii) upon
written notice to the Borrower increase the interest rate to the default rate
provided for herein, said default rate to thereafter apply to the entire unpaid
principal balance until the default is cured to BED’s satisfaction or (iii) take
such other action as BED deems necessary and appropriate, consistent with the
terms of the Loan Documents and applicable law.

 

Page 6 of 11



--------------------------------------------------------------------------------

Anything in the foregoing or in any of the other Loan Documents to the contrary
notwithstanding, BED may in the event of a default not capable of cure
immediately declare a default and immediately take action to realize upon the
Collateral by whatever means allowed by law.

(b) In the event of any default by Borrower upon the terms of this Loan
Agreement, the Promissory Note, or any of the Loan Documents, then the entire
outstanding principal balance of the Loan shall thereafter bear interest until
paid or until the default is cured to BED’s satisfaction at a fixed rate three
percentage points higher than the prime rate of interest published weekly in the
Wall Street Journal, as published at the time of the default.

(c) In the event that Borrower defaults in providing the financial information
required by Section 5(c), the reports required under Section 5(d), or proof of
the insurance required by Section 11 of this Loan Agreement, then the Borrower
shall pay to BED the sum of $200 for each such default. This sum is intended by
the parties and shall be considered and treated as liquidated damages due to
BED, and not as a penalty. The parties specifically agree that due to the nature
of the BED Loan made to the Borrower it is impracticable or extremely difficult
to fix the actual damages resulting from the Borrower’s breach of those
provisions of this Loan Agreement because failure to provide the information in
a timely manner prevents BED from having complete and accurate data concerning
the status of its economic development program for the purpose of preparing its
annual report, assessing the success of its economic development strategies and
developing future strategies; from assessing the financial strength of the
businesses BED assists, and the success of its assistance efforts; and it makes
it difficult for BED to protect the continued viability of its revolving loan
program. In addition, in the case of repeated or prolonged defaults in providing
financial information, BED may in its sole and exclusive discretion upon written
notice to the Borrower increase the interest rate to the default rate provided
for herein, which default interest rate shall apply to the entire unpaid
principal balance until such time as the default is cured to BED’s satisfaction.

8. If an event of default occurs, BED, at its sole option, has the right, but
not the duty, to incur and pay any reasonable expenses, for the account of the
Borrower, for the payment of any taxes, charges, liens, assessments and
encumbrances with relation to the Project, and add any amounts so paid to the
principal sum due hereunder. Borrower agrees that if an event of default occurs,
in addition to any other amounts that may be due from the Borrower, it will pay
BED an amount equal to the costs and expenses, including reasonable expert and
attorneys fees, incurred by BED in enforcing its rights under this Loan
Agreement or the other Loan Documents.

9. The rights and remedies herein conferred upon BED shall be cumulative and not
alternative and shall be in addition and not in substitution of or in derogation
of rights and remedies conferred by the Loan Documents or any other agreements
between the parties hereto or by any applicable law. The failure of BED to
enforce strict performance of any covenant, promise, or condition herein
contained, including timely payments due hereunder, shall not operate as a
waiver of the right of BED thereafter to require that the terms hereof be
strictly performed according to the tenor thereof.

 

Page 7 of 11



--------------------------------------------------------------------------------

10. If BED participates in this loan with a bank, credit union, savings and
loan, a federal or state agency, or other lender (“the Lender”), the Borrower
agrees to cooperate and abide by all terms and conditions of any and all loan
documents involving any loan from the Lender to the Borrower for the Project,
including the Lender Agreement. A default in any provision of any such loan
documents with the Lender shall constitute a default under this Loan Agreement
and the Promissory Note. Borrower further agrees to cooperate with BankWest as
closing agent and loan servicing agent, to facilitate the performance of the
duties of BankWest pursuant to the Loan Servicing Agreement.

11. The Borrower shall at all times during the term of this Loan Agreement, and
while the Promissory Note is outstanding, keep and maintain, or provide evidence
acceptable to BED that it has obtained, property and casualty insurance, workers
compensation, and liability insurance with insurers licensed to do business in
the State, against such risks and in such amounts as are customary in the State
for entities of the same or similar size and type as the Borrower, and similarly
situated with facilities of the Project’s type, and provide proof of such
coverage to BED. Each policy (except workers’ compensation insurance) shall be
lender loss payable, and name BED as an additional insured or loss payee, as its
interests may appear. Any policy provided pursuant to this section must provide
that it cannot be canceled without prior written notice of cancellation to BED.
In the event of cancellation the Borrower will promptly obtain replacement
insurance with the same or substantially similar coverage and provide proof of
such coverage to BED. In the event of renewal, replacement, or changes in
coverage, the Borrower will promptly provide written notice of such changes to
BED.

12. The Borrower covenants and agrees to comply, in all material respects, with
all present and future environmental laws, ordinances, permits, rules and
regulations. Borrower shall not permit the generation, creation, treatment,
incorporation, discharge, disposal, escape, release or threat of release of any
contaminant above, upon, under, within, or from the Project site which is not in
compliance with any applicable laws, ordinances, permits, rules and regulations.
Borrower represents that there are no underground storage tanks containing any
contaminant located on the Project site, or property assigned as Collateral for
this BED Loan, and that no new tanks will be located on such property unless the
Borrower complies with any applicable laws, ordinances, rules and regulations,
and obtains all necessary permits.

 

  a. For purposes of this Loan Agreement, “contaminant” is a “Petroleum Product”
as described in SDCL 37-2-5; “Asbestos” as described in SDCL 34-44-1(2); a
“Regulated Substance” as described in SDCL 34A-12-1(8); substances regulated
under and defined in the provisions of 15 U.S.C. 2601-2671, 33 U.S.C. 1251-1387,
42 U.S.C. 6901-6999(I), or 42 U.S.C. 7401-7642; or any corresponding federal or
state regulations promulgated under the above federal or state statutes, as well
as any amendments, deletions, or corrections to any such laws, ordinances, rules
and regulations, including any laws, ordinances, rules and regulations which may
be enacted or adopted subsequent to the date of, and which become effective
during the term of, and while the Premises remains subject to the terms and
conditions of this Loan Agreement.

 

  b.

Borrower agrees to indemnify and hold BED, its officers, agents, employees,
assigns and successors in interest harmless from any and all claims, demands,
judgments, penalties, costs, damages, expenses or liability of any kind or
character whatsoever, including costs

 

Page 8 of 11



--------------------------------------------------------------------------------

  and reasonable attorneys’ fees, arising or resulting from or connected with a
breach of the foregoing covenant, it being the intent of BED and the Borrower
that BED shall have no liability for damage to the environment or natural
resources, for abatement, removal, or cleanup of, or otherwise with respect to,
any contaminants either by virtue of any interest of BED in the property, or
created as a result of BED’s exercise of any of its rights or remedies under
this Loan Agreement or any of the Loan Documents.

 

  c. Borrower shall, for the purposes of this Loan Agreement, be designated the
“Owner” or “Operator” of the property.

13. Any required or permitted notice or other communication under this Agreement
shall be in writing and addressed as follows:

 

             If to BED:  

State of South Dakota

Board of Economic Development

Governor’s Office of Economic Development

711 East Wells Avenue

Pierre, SD 57501-3369

                 Copy to:  

BankWest, Inc.

P.O. Box 998

Pierre, S.D. 57501

         If to Borrower:  

Manitex Load King, Inc.

701 East Rose Street

Elk Point, SD 57025

Notices required or permitted under this Loan Agreement shall be given by and to
Commissioner, Governor’s Office of Economic Development and Mark Litton, Senior
Vice President of Bankwest on behalf of BED, and the Borrower, or such
authorized designees as either party may from time to time designate in writing.
Any such notice or other communication, if mailed, shall be sent by registered
or certified mail, return receipt requested. Notices or communications to or
between the parties shall be deemed to have been delivered when mailed by
registered or certified mail or, if personally delivered, when received by such
party.

14. Time is of the essence in the performance of the covenants, terms and
conditions contained in this BED Loan Agreement. This Loan Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
transferees, successors and assigns except that the Borrower may not assign or
transfer it rights under the Loan Documents without prior written consent of
BED.

15. All other prior discussions, communications and representations concerning
the subject matter of the Loan Documents are superseded by the terms of the Loan
Documents, and except as specifically provided herein, the Loan Documents
constitute the entire agreement with respect to the subject matter hereof.

 

Page 9 of 11



--------------------------------------------------------------------------------

16. This Agreement shall be governed by and construed in accordance with the
laws of the State of South Dakota. Any lawsuit pertaining to or affecting this
Loan Agreement shall be brought in Circuit Court in and for Hughes County, South
Dakota, or, at BED’s option, any other court of the Unified Judicial System of
the State of South Dakota. Each of the parties hereby irrevocably consents and
submits to the jurisdiction of the courts of the Unified Judicial System of the
State of South Dakota.

17. All representations contained in the Borrower’s Application, and all
representations, terms, conditions and covenants contained in the Commitment
Letter executed in conjunction with this Loan Agreement are hereby incorporated
by reference herein. To the extent there is a conflict between the terms of the
Application or Commitment Letter and this Loan Agreement, the terms of this Loan
Agreement shall prevail.

18. This Loan Agreement and the Loan Documents may not be amended except in
writing, which writing shall be expressly identified as a part hereof or
thereof, and which writing will be signed by an authorized representative of
each of the parties. No provision stated herein shall be waived without the
prior written consent of BED.

19. In the event that any provision of this Loan Agreement shall be held
unenforceable or invalid by any court of competent jurisdiction, such holding
shall not invalidate or render unenforceable any other provision hereof.

IN WITNESS WHEREOF the parties hereto have set their hands and seals effective
the day and year above first written.

 

   

SOUTH DAKOTA BOARD OF

ECONOMIC DEVELOPMENT

         (SEAL)     BY:   /s/ Tony Klein       Tony Klein     ITS:   Treasurer  
  Manitex Load King, Inc.          (SEAL)     BY:   /s/    David H. Gransee    
ITS:   Vice President      

 

ATTEST: BY:   /s/    David J. Langevin ITS:   President

NOTE: Corporate Borrowers must execute Loan Agreement, in corporate name, by
duly authorized officer, and seal must be affixed and duly attested;

 

Page 10 of 11



--------------------------------------------------------------------------------

EXHIBIT A

TO

LOAN AGREEMENT

PROJECT DESCRIPTION

 

SOURCES

         

USES

      

REDI

     857,500       Land and Building      1,715,000   

Home Federal Bank

     857,500                                             

TOTAL

     1,715,000       TOTAL      1,715,000   

 

ACKNOWLEDGEMENT OF EXHIBIT A

TO LOAN AGREEMENT

Manitex Load King, Inc.

BY:   /s/    David H. Gransee ITS:   Vice President

 

Page 11 of 11